Appellant insists that the evidence does not sustain the verdict. We have re-examined the testimony. The three appellants were in a house which appeared to be vacant, that is, it had upon it a sign "For rent," and in said house, as stated in the original opinion, there was a large quantity of the finished product of the still and a complete still in operation. Neither one of the appellants introduced any testimony either by way of testifying himself or introducing any other witness who in any manner attempted to explain, combat or contradict the plain facts showing the presence of and possession by the appellants of the still.
The motion for rehearing will be overruled.
Overruled. *Page 203